PER CURIAM.
Michael O. DeVaughn, a federal prisoner, appeals the district court’s order denying his motion under Fed.R.Civ.P. 60(b) to amend the court’s earlier order denying relief on his petition filed under 28 U.S.C. § 2241 (2000).* We have reviewed the record and find that DeVaughn failed to establish grounds for relief under Rule 60(b). Accordingly, we affirm and deny DeVaughn’s motion to compel the Government to respond. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The district court’s order accepted the recommendation of the magistrate judge to deny the § 2241 petition.